UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended February 28, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-32919 PATRIOT GOLD CORP. (Exact name of registrant as specified in its charter) 3651 Lindell Road, Suite D Las Vegas, Nevada 89103 (Address of principal executive offices) (Zip Code) (702) 456-9565 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[] Non-accelerated filer []Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 26,224,400 shares of common stock, $0.001 par value, issued and outstanding as of April 13, 2011. 1 TABLE OF CONTENTS Page PART I- Financial Information 3 Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets February 28, 2011 (unaudited), and May 31, 2010 3 Consolidated Statements of Operations for the three and nine-month periods ended February 28, 2011 and 2010, and for the period from inception of the exploration state on June 1, 2000 to February 28, 2011. 4 Consolidated Statements of Cash Flows for the nine-month periods ended February 28, 2011 and 2010, and for the period from inception of the exploration state on June 1, 2000 to February 28, 2011. 5 Notes to the Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis or Plan of Operation 14 Item 3. Quantitative and Qualitative Disclosure About Market Risk 26 Item 4. Controls and Procedures 26 PART II – Other Information 27 Item 1.Legal Proceedings 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 2 PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements PATRIOT GOLD CORP. (An Exploration State Company) CONSOLIDATED BALANCE SHEETS (Unaudited) February 28, May 31, ASSETS: Current Assets: Cash $ $ Prepaid expenses Total Current Assets Office Equipment, Net - - Reclamation Deposit Total Assets $ $ LIABILITIES & STOCKHOLDERS’ EQUITY: Current Liabilities: Accounts Payable $ $ Total Current Assets Stockholders' Equity: Preferred Stock, Par Value $.001 Authorized 20,000,000 shares, No shares issued at February 28, 2011 and May 31, 2010 - - Common Stock, Par Value $.001 Authorized 100,000,000 shares, Issued 26,224,400 shares at February 28, 2011 and May 31, 2010 Paid-In Capital Currency Translation Adjustment Deficit Accumulated Since Inception of Exploration State Retained Deficit Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 3 PATRIOT GOLD CORP. (An Exploration State Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Cumulative Since For the Three Months For the Nine Months June 1, 2000 Ended Ended Inception of February 28, February 28, Exploration State Revenues $ — $ — $ — $ — $ — Cost of Revenues — Gross Margin — Expenses: Mining Costs General & Administrative Net Loss from Operations Other Income (Expense) Interest, Net 99 Currency Exchange Net Other Income (Expense) Net Loss $ Basic & Diluted Loss per Share $ Weighted Average Shares Outstanding The accompanying notes are an integral part of these financial statements. 4 PATRIOT GOLD CORP. (An Exploration State Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Cumulative Since June 1, 2000 For the Nine Months Ended Inception of February 28, Exploration State CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ $ $ Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Compensation Expense of Stock Options — — Common Stock Issued for Services — — Depreciation — — Change in Operating Assets and Liabilities: (Increase) Decrease in Prepaid Expenses — Increase (Decrease) in Accounts Payable Net Cash Used in Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of Office Equipment — — Reclamation Deposit — — Net Cash Used in Investing Activities — — CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from Sale of Common Stock — — Redemption of Common Stock — — Proceeds from Contributed Capital — — Net Cash Provided by Financing Activities — — Net (Decrease) Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period — Cash and Cash Equivalents at End of Period $ $ $ 5 PATRIOT GOLD CORP. (An Exploration State Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Continued) Cumulative Since June 1, 2000 For the Nine Months Ended Inception of February 28, Exploration State SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $
